 OPERATING ENGINEERS LOCAL 478 (STONE & WEBSTER)Operating EngineersLocal478, International UnionofOperating Engineers,AFL-CIO (Stone&Webster Engineering Corporation)andRalph J.Gigliotti.Case 39-CB-52628 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 24 September 1984 Administrative LawJudge Winifred D. Morio issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin support of the judge's decision.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, OperatingEngineers Local 478, International Union of Oper-ating Engineers, AFL-CIO, Hartford, Connecticut,itsofficers, agents, and representatives, shall takethe action set forth in the Order.'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)Wehavecarefully examined the record and find no basis for reversingthe findingsDECISIONSTATEMENT OF THE CASEWINIFRED D. MORIO, Administrative Law Judge. Thiscase was tried before me on May 23, 1984, in Hartford,Connecticut. The complaint, which was issued on March20, 1984, by the Officer-in-Charge, Subregion 39, alleged,in substance, that Operating Engineers Local 478, Inter-nationalUnion of Operating Engineers, AFL-CIO (Re-spondent) failed and refused to honor the request ofStone & Webster Engineering Corporation (S & W orthe Company) to refer Ralph J. Gigliotti (Gigliotti) be-cause he solicited and encouraged employees to run forthe position of business manager of Respondent; becausehe attempted to remove Elwood L. Metz Jr., Respond-ent's business manager, from office,' because he ran foroffice as Respondent's business manager and because heengaged in concerted activities for the purposes of col-lective-bargaining or other mutual aid or protection. The'Metz is also known as Sonny Metz567answer filed by Respondent denies the commission of thealleged unfair labor practice.All parties were given a full opportunity to participatein the proceedings, to cross-examine witnesses, to argueorally, and to file briefs. Both parties filed briefs, whichwere considered.On the entire record in the case and my observation ofthe witnesses and after careful consideration, I make thefollowingFINDINGS OF FACT1.JURISICTIONThe pleadings establish, the parties admit, and I findthat S & W is a Massachusetts corporation, engaged as ageneral contractor in the building and construction in-dustry. Its operationsmeet the Board's jurisdictionalstandards for nonretail concerns.II.THE STATUS OF THE LABOR ORGANIZATIONThe pleadingsestablish,the parties admit,and I findthat Respondent is a labor organization within the mean-ing of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe parties to this proceeding were involved in a pre-vious case, Case 39-CB-391. In that case AdministrativeLaw Judge James Morton, on January 18, 1984, foundthatRespondent, on August 31, 1982, through its busi-nessmanager, Elwood Metz, "attempted to cause anddid cause S & W to remove Gighotti from his job aspump operator on the backup diesel pump without suffi-cient reason and separately because Gigliotti and Mat-tocks had engaged in activities aimed at having Metz re-placed as businessmanager."2The facts, as found byJudge Morton, briefly, are the following: S & W weregeneral contractors responsible for the construction of anuclear power plant in Waterford, Connecticut. Thework commenced on the project in 1974 and it is sched-uled to be completed in 1986. At the peak of the oper-ation, in November 1982, there were approximately 3600employees at the site, of which 110 operating engineersand 75 surveyors were represented by Respondent. InAugust 1981, S & W assigned an operating engineer, Li-berato (Hank) Della Vecchio to service the backup dieselpump and he worked the second shift from 4:30 p.m.until 2:30 a.m., 7 days a week. Della Vecchio retired inSeptember 1981 and S & W's master mechanic, CarlMattocks, assigned Gigliotti to work as the operator ofthe pump on a 10-hour, 7-day-a-week basis until he wasremoved from that assignment at the Respondent's insist-ence because of his activities against Respondent's busi-ness manager,Metz. Gigliotti had been a member of Re-spondent for 14 years and for about 8 years before 1983was sergeant-at-arms for Respondent on a slate whichwas headed by Metz and which had been unopposed.Notwithstanding his position with Respondent, Gigliotti2This decision was adopted by the Board on August 31, 1984274 NLRB No. 81 568DECISIONSOF NATIONALLABOR RELATIONS BOARDinDecember 1981 prepared and distributed an anony-mous letter in which he criticized Metz for alleged abuseof funds and for allegedly engaging in nepotism. Metzread the letter at a meeting and challenged the writer torun against him in the next election. Thereafter,in June1982,Gigliotti and Mattocks,who was also a member ofRespondent,spoke to several of Respondent's agents in-cluding, Frank Luciani,and urged them to run againstMetz.Luciani told Gigliotti that Metz knew that it wasGigliottiwho was the author of the anonymous letterand that "Metz was out to get him."On August 31,1981,Mattocks received a telephone call from MetzduringwhichMetz said Gigliotti was making moremoney than Mattocks or Metz and he wanted Mattocksto report to the Respondent's office. Later that day, Mat-tocks received a call from Respondent'sbusiness agent,during which he was told that the Respondent did notrecognize Mattocks as the master mechanic In addition,on that day, S & W received a telegram from Respond-ent which stated that the Union did not recognize Mat-tocks as the master mechanic on thejob and which fur-ther stated that an investigation was being conducted todetermine whether certain individuals were entering intoagreementswhich personally benefitedthem in violationof the collective-bargaining agreement.Metz admittedthatGigliottiwas one of the individuals referred to inthe letter who had entered into agreements which bene-fited themselves.Metz sent a second letter to S & W inwhich it advised the Company that it was in violation ofthe collective-bargaining agreement because it was oper-ating a specialshiftduring certainspecified hours. Thehours referred to were the hours that Gigliotti hadworked.The administrative law judge determined that itwas Respondent's burden to demonstrate that "its actionsvis-a-visGigliotti on August 31, 1982,were necessary tothe effective performance of its function of representingits constituency"and he found that it had failed to do soB. The ElectionThe Respondent stipulated that Metz has been Re-spondent'sbusinessmanager3 since 1959 and from thatpoint until 1983 he was not challenged for election or re-election In August 1983 Gigliotti headed an oppositionslatewhich ran against,Metz, Benedict Cozzi, and otherofficers of Respondent An election was held on August6, 1983, and Gigliotti and those on his slate were defeat-ed.C. ThePresent EventsArticle IV, section 3(a), of the collective-bargainingagreement in effect between Respondent and S & Wstates the following:When the Employer needs additional or new em-ployees, he shall give the Union equal opportunitywith all other sources to provide suitable applicants,but the Employer shall not be required to hire thosereferred by the Union.9The business manager is the chief executive officerDavid Hovey,senior labor relations supervisor for S &W, testified that when the Company needed employeesin the crafts represented by Respondent,he called Re-spondent'sreferraldispatch office and requested thenumber of emloyees needed and specified the job andtime.Hovey claimed that it was the Company'spositionthat it could request specific individuals for ajob; how-ever,he had done so only once,inDecember 1983,4when he came into the position to make a request. Ac-cording to Hovey, the issue of whether the Companyhad the right to request specific individuals had been dis-cussed,between representativesof bothparties, for somemonths before January 1984 and he, personally,had dis-cussed the matter,with Benedict Cozzi,referral officemanager for Respondent,beginning in December 1983. Itwas Cozzi's position that the Company did not have theright to request a specific individual and Cozzi requesteda meeting to discuss the problem. A meeting was held onJanuary 10, 1984, at the Company's offices with Hoveyand Kenneth Stevens, a labor relations supervisor,repre-senting S & W and Cozzi,Frank Luciani,a businessagent, and Bob Gates,jobsite steward,representing theUnion.During the meeting, according to Hovey, Cozziagreed that the Company did have the right to requestspecific individuals for employment but he asked thecompany representative to assist him with the problemthe Union faced,the high rate of unemployment. Cozzisuggested that Hovey provide him with a list of individ-ualswho had been employed previously by the Compa-ny and who would be acceptable to it for future employ-ment be by mutual agreement of the parties,rather thanby unilateral selection by the Company.The companyrepresentatives agreed to these requestsHoveytestifiedthat,as a result of this agreement,the Respondent wasnot required to send the specific individuals requested bytheCompany.However,theparties,according toHovey, did not discuss whether the Respondent couldsend anyone from the list regardless of whether theCompany wanted that individual.Notwithstanding the agreement reached at this meet-ing, on January 16, 1984, Hovey called Respondent's re-ferral office, spoke to Cozzi, and requested three heateroperators by name, Real Bourque,Ralph Gigliotti, andUlde Provost.These men had been requested by RobertNickerson,chief construction engineer for S & W. Cozzistated that he preferred not to send Gigliotn because hehad not been out of work as long as some other membersand he also said that Provost was unavailable because hewas working another job.5 Cozzi then asked Hovey if hehad sent the list of acceptable employees as he had re-quested and Hovey replied that it had been sent. Cozzisaid Bourque was available and the two agreed that hewould start work that day During the conversation,Hovey told Cozzi the names of the other employees heconsidered acceptable and they decided that Cozzi4At that time Hovey requested four specific individuals for positionsas pump operators and the Respondent referred the individuals withoutany commentsCozzi testified that, normally,he would honor an employer's requestto refer a specific individual if that person had been laid off previously bythat employer OPERATING ENGINEERSLOCAL 478 (STONE &WEBSTER)would refer Peter Maddocks and Alfred Cunha, insteadofGighotti and Provost, for employment Cozzi toldHovey that Maddocks and Cunha had been out of workfor some time Hovey testified that later that morningCozzi called him and told him that Bourque was readyto start work at noon but that he had been unable toreach Maddocks or Cunha but he would continue his ef-forts to reach them. Cozzi did not mention Gigiliotti inthis conversation, according to Hovey. On the followingday Cozzi called Hovey and asked whether the threemen had reported to work and Hovey responded that,apparently, they had because he had not received a com-plaint.Although, on the prior day, Cozzi had said thathe preferred not to send Gigliotti, he now told Hoveythat he had tried to refer the original individuals request-ed by Hovey but he had been able to send only Bourqueand Provost because he had been unable to contact Gig-hotti.Cozzi also spoke with Kenneth Stevens, the Compa-ny's labor relations supervisor, on January 16, 1984, at3:10 p.m. about the Company's request for Bourque, Gig-liotti,and Provost for employment According to Ste-vens, Cozzi told him that Bourque was available for thenoon shift and that he was attempting to contact Provostbut he would not refer Gigliotti for employment "be-cause he had too much time." During the conversation,Cozzi stated that he had told Hovey earlier that day thathe would not refer Gigliotti and he explained that he hadtried to refer Maddocks and Cunha in accordance withhis agreement with Hovey but he had been unable toreachMaddocks and Cunha had refused the job Cozzimentioned that he was attempting, therefore, to reachMatthew Piscatelli, but he had been unsuccessful up tothat time.About 4:40 p.m. on January 16, 1984, Cozzi againcalled Stevens and told him that he had spoken to Pisca-telliand he would be available for the 6 p.m. shift butthat he had been unable to contact anyone for the mid-night shift. Stevens testified that Cozzi did not tell him ineither conversation that he had tried to reach Gigliottibut had been unable to do so. Stevens also denied thatCozzi told him that he would try to reach Gigliotti"with other people who had been similarly laid off asimilar period of time."Benedict Cozzi became referral office manager for Re-spondent in August 1983. He was appointed to that posi-tion by Metz. Cozzi also ran on the slate headed by Metzfor the position of treasurer of Respondent and was op-posed for that position by a candidate from Gighotti'sslate.In addition, in December 1983 Cozzi was appoint-ed to the position of business agent by Metz and he re-ceived a payincreasewhich was approved by Metz.Cozzi admitted that Metz had the authority to dischargehim.Cozzi testified that when he became the referral man-ager he voiced his objections to S & W representativeabout their practice of requesting employees by name foremployment. The practice, according to Cozzi, resultedin some members working on a constant basis whileothers were unemployed for long periods of time. Cozziclaimed that he had several discussions with Hoveyabout the problem and as a result, after a meeting held569on January 10, 1984, Hovey agreed to supply him with alistof names of those individuals who would be accepta-ble to the Company and he also agreed that they woulddecide,mutually,who would be hired. According toCozzi, on January 16, 1984, Hovey called and requestedthat Bourque, Gigliotti, and Provost be referred for posi-tions as heater operators. Cozzi told Hovey that he didnot have a problem with Bourque because he had beenunemployed for a long period of time but Provost wasworking at the time and Gigliotti recently had been laidoff.During the conversation,Hovey mentioned thenames of the members who would be acceptable to theCompany and Cozzi said he would check the list and"get back" to Hovey with names for the two other posi-tions.Cozzi claimed that after this call, he checked thelistof names given to him by Hovey with the Respond-ent's referral cards and computer records to determinewho was a member or not a member, and who wasworking or not working, when an individual had beenlaidoff and how much time he or she had workedduring the past year After examining the records, Cozzicalled Hovey on January 16, 1984, and outlined for himwhat Respondent's records revealed about the individ-uals that Hovey said would be acceptable to the Compa-ny.According to Cozzi, he told Hovey that HerbertAdams and Scott Adams had been laid off by S & W onSeptember 30, 1983: Harry Adams, James Gervais, JoseCalvos, Charles Lamathia, Paul Tummeil, and AnthonyZaremba were all presently employed by S & W; RealBourque had been laid off by S & W on August 17, 1983;Arthur Cunha had been laid off by S & W on July 6,1983, and had 5 weeks work thereafter; Fred Flanaganhad been laid off by S & W on April 4, 1983, he had re-fused work in September 1983 because he was workingnonunion but he was referred by Cozzi to another job onNovember 1, 1983, and worked there until November 14,1983;Gigliotti had worked for S & W from 1982 untilseptember 1983; J. Hackely was employed by DunnBrothers; Peter Maddocks worked for S & W from No-vember 1, 1981, to December 1982 and had worked 1month in 1983, Christopher McDonald was expelledfrom the Respondent in January 1984 for nonpayment ofdues; J. McNally had been laid off by S & W on Novem-ber 18, 1983, and recalled to another company on No-vember 28, 1983; Matthew Piscatelli had been laid off byS & W on November 14, 1983; Ulde Provost had beenlaid off by S & W on May 6, 1983, he had refused work,then agreed to work but did not appear because he wasworking on a nonunion job until November 14, 1983;6Art Tubbs was employed; and William Wright had beenlaid off by S & W on January 13, 1984. Cozzi stated thatafter he explained these facts to Hovey they agreed thatMaddocks and Cunha should be called for the two openpositions based on "who was out of work the longest be-cause there was no skill involved in the job. The onlyprerequisite was past employment with Stone & Websterand names off the list." Cozzi claimed that after he spokewith Hovey, he called Cunha who "politely" refused6Cozzi testified that Provost, "really hung me up on a job,took it andthen didn't show up on October 5, 1983 and then told me hehad beenworking for A J Pepin, who's a non-union contractor " 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork and he was unable to reach Maddocks Cozzi,without consutation with Hovey, then contacted FredFlanagan, the individual he decided was the next one"that needed work on the basis of need," althoughFlanagan had refused Cozzi's offer of work in September1983 because he was working nonunion and had workedas late as November 1983. Flanagan was not availablebecause he was working at another job. According toCozzi, when he realized that Cunha and Flanagan werenot available and that he had been unable to reach Mad-docks, he called Ken Stevens to tell him about the prob-lem. Cozzi testified about his conversation with Stevensas follows-I explained to him that I had not been able to reachMaddocks yet and that Cunha had refused andFlanagan was unavailableand allof that and he andIagreed that the next people would be, although Iwas going to keep on trying to reach Maddocks-Idon't know if I stipulated that to Ken or not, butthe next three-the next three people .,were Mat-thew Piscatelli, Ralph Gigliotti and Ulde Provost,in that order.According to Cozzi, he suggested the three men inthat order because that was the order in which they hadbeen laid off by S & W. He called Piscatelli who tookthe job and he called both Maddocks and Gigliotti sever-al timesthat afternoon. Cozzi testified that he began tocallGigliotti after 4 p.m. and he continued to call severaltimesbetween 4 and 5 p.m. but he was unable to reachhim. Cozzi testified that he continued his efforts to reachMaddocks and Gigliotti that evening from his home buthe was unable to reach either man. Finally, about 7 p.m.he called Provost, spoke with him, and Provost acceptedthe job.Joyce Nuzzi, Cozzi's secretary, testified, on direct ex-amination,that she recalled that on January 16, 1984,Cozzi asked her for Gigliotti's work record card and sheobserved that he had it in his hand on that day when hemade telephone calls. On cross-examination, she testifiedthat the work cards of members are pulled numeroustimes every day and that she does not pay particular at-tention when a card is pulled. Although Nuzzi could notremember the name of any member whose card she hadpulled within a week or two of the hearing, she testifiedthat she recalled that Cozzi had Gigliotti's card on Janu-ary 16, 1984, because she asked him if she should replacethe card in the file cabinet at the end of the day andCozzi told her that he would beusing thecard thatevening.However, Nuzzi also testified that it was. notunusual for Cozzi to take work cards home with himwhen he was unable to reach a member during the day.Further, she claimed that Cozzi took other work cardshomewith him on January 16, 1984, but she could notrememberthe names of the other men. Nuzzisubsequent-ly, testified that the reason she recalled that Cozzi hadGigliotti'swork card January 16, 1984, was because "hewas runningfor office."Elizabeth Cozzi, wife of Benedict Cozzi, testified thatduring theeveningof January 16, 1984, her husband hadthe work cards of several members in his hand when hemade telephone callsWhen questioned about the namesof any of the members mentioned that evening, the onlyname she could recall was Gighotti. She explained thatshe recalled Gigliotti's name because knew him from theelection and everthing he stuck in my mind."7 She fur-ther testified that her husband frequently brought thework cards of members home with him.Ralph Gighotti testified that at 9 a.m. on January 16,1984, he received a phone call from Carl Mattocks, themaster mechanic at the S & W jobsite Mattocks toldhim that on that day the Company had requested Re-spondent to refer him for a job. As a result of this callGigliotti claimed that he did not leave his home untilabout 12:45 p.m. when he went to the hospital to see hiswife who was very ill. He remained at the hospital forabout an hour and then he returned to his home. Gig-liotticlaimed that he stayed at home from about 1:45until 6.30 p.m. to be available if he received a call fromthe hospital 8 Gigliotti stated that he also remained athome in the event that he received a call from the Re-spondent, although, he "really didn't have too much con-fidence in the union hall calling, but I expected maybethey would " Gigliotti testified that he received only onecall between 1.45 and 6:30 p.m. that day and that callwas from his son and it lasted about a minute or two.9According to Cozzi, he referred Gigliotti to a job inJune 1984. However, the General Counsel claimed thatthis referral was part of an effort to settle the case. Cozzidenied that he was aware of these settlement efforts andclaimed that he referred Gigliotti after discussions withhim about his financial difficultiesHowever, Cozzi ad-mitted that this was the only job he referred Gigliotti tobetween September 1983 and June 1984.The work record cards of the individuals Cozziclaimed that he considered for the positions with S & Westablish the following: Fred Flanagan worked fromApril 1982 to April 1983 for S & W, he refused work onSeptember 9, 1983, because he was working for a non-union contractor, on October 25, 1983, Flanagan came tothe office seeking a job and he was referred to a job onNovember 1, 1983, and worked there for 2 weeks, hewas called for the S & W job on January 16, 1983, buthe was not at home because he was working another job.Alfred Cunha worked for several companies in 1981 and1982; he worked for S & W from September 1982 toJuly 1983; he worked for Arute Bros. for 1 day in July1983; he worked from September 19, 1983, to October1983 for another company and he worked for KowalskiBrothers for about 10 days in November 1983, and he re-fused the S & W job. Real Bourque worked from No-vember 1982 to July 1983 for S & W; he refused a job in7Counsel for Respondent objected to this testimony on the groundthat it washearsay It was permitted only to establish what Gighotti didon that day However, it should be noted that the Company did requestGigiotti, and the Company's employee requisition form indicates that thethree men who were requested were to report to C Mattocks8AccordingtoGigliotti, he did not remain at the hospital becausedoctors were preparing his wife for surgery8Gigliotti testified that a few days prior to when this case was sched-uled, initially, for hearing he told Metz that if Metz agreed to give him ajob for a year, he would agree not to run for office Metz agreed to givehim a job if he "cancelled out" the hearing and agreed not to seek office OPERATING ENGINEERS LOCAL 478 (STONE & WEBSTER)October 1983; and he accepted the LS & W job on Janu-ary 16,1983.Gigliottiwas requested by S & W in 1981and he worked for that Company from January 1981 toSeptember 13, 1983.Peter Maddocks worked for S & Wfor 1 month in 1982;he worked for another company forabout 3 weeks between September 1983 and October1983 and for a third company for several weeks betweenOctober 1983 and December 8, 1983.Matthew Iscatelliworked for S & W from June 1981 to September 14,1983, and he accepted the job for S & W on January 16,1983.Ulde Provost worked for S & W from January1983 to May 1983, then worked for a nonunion contrac-tor from July 1983 to November 1983, on January 6,1983, he called Respondent to ask for work and on Janu-ary 16,1984, he accepted the job at S & W.10DiscussionThereare some facts in thisrecord whichare undis-puted.The first one is that on January 16, 1984,DonaldHovey, S & W's representative,requestedBenedictCozzi, Respondent's representative,to refer Real Bour-que, Ralph Gigltotti, and Ulde Provost for employmentwith the Company The second undisputed fact is thatBourgue and Provost were referred.The third undis-puted fact is that Cozzi told both Hovey and Stevens onJanuary 16, 1984,that he would not refer Gigltotti. TheGeneral Counsel contends that the refusal to refer Gig-liottiwas because of his activities in opposition to Metz,Respondent'sbusinessmanagerThe Respondent ad-vances several contentions,(1)theGeneralCounselfailed to show that Respondent had any animus to dis-criminate againstGigliottiwith respect to referral, (2)the General Counsel failed to prove that Respondent dis-criminately failed to refer Gigltotti for employment, and(3)Respondent did not refer Gigliottt because of legiti-mate business reasons.The facts in the earlier case establish that, beginning inJune 1982, Gigliottt began to discuss openly the possibili-ty of forming a slate to run in opposition to the slateheaded by Metz.This effort by Gigliottt to change theincumbent leadership was the first challenge to that lead-ership in over 25 years. It did not go unnoticed and itbrought swift retaliation as found in the earlier case.However, it did not force Gigliotti to give up his effortsto change the entrenched leadership.These efforts con-tinued and culminated in an election being held onAugust 6,1983,with Gigliotti heading a slate in opposi-tion to the slate headed by Metz and which includedCozzi.It is well established that activities of employeesdesigned to oust to incumbent union leadership and toelect different union officers are concerted activities pro-tected by Section 7 of the Act. l i A union violates Sec-tion 8(b)(1)(A) of theAct byrestraining or coercing anemployee because of an employee'sdissident union ac-tivities.12When union conduct adversely affects employ-10The cards indicate that all these individuals have been members ofRespondent for several years However, the work records produced forGigltotti cover the years from 1970 to 1983 The work records for theother individuals are for the years of 1978 or 1979 to 198311New York City Taxi Drivers Local3036 (Taxi Maintenance Corp),231 NLRB 965, 966 (1977)12Boilermakers Local 686 (Boiler Tube Co),267 NLRB 1056 (1983)571merit opportunities,itvisits economic sanction upon anemployee within the definition of the words"restraintand coercion"as used in Section 8(b)(1)(A).13 Thus, it isclear from the cited cases that the activities engaged inby Gigliotti in 1982 and 1983 were concerted activitiesprotectedby the ActRespondent claims that the decision in the earlier caseis irrelevant to this proceeding because the first case in-volved conduct by Metz and the instant case involvesconductby Cozzi.Respondent also contends that, al-though there may be suspicions that Cozzi acted underMetz' control,there is no proof that he did, and meresuspicion cannot substitute for proof Respondent citedseveral cases in support of its position that suspicion isnot proof. The facts in those cases, however, are notsimilar to those in the present case InKings TerraceNursing Home,229 NLRB 1180 (1977), the record failedto reveal that the supervisor involved in the alleged dis-criminatory conduct had control over the nursing sched-ules which were changed or control over the individualwho prepared the schedules. InBoilermakers Local 40(Babcock-Wilcox),248NLRB 1058(1980), the Boardfound that there were no records to establish when thelast person was referred and it, therefore,concluded thatthe administrative law judge had relied on the equivocaltestimony of a witness about referrals in order to find aviolation. In the instant case it is obvious that Metz hascontrol over Cozzi, he appointed him to the position heholds, and he can discharge him. Secondly,in this casethere are records to establish who was referred andwhentheywere referred.Thereis no need to rely on in-ference or suspicions.Respondent also asserts a 10(b) defense with respect tothe events which occurred in Case 39-CB-391. Thus,Respondent claims that conduct in that case "occurredfar beyond six months from the filing and service of theCharge herein so that consideration of those events isbarred by Section 10(b) of the Act." Respondent alsoclaims that"the Board has held Section 10(b) a barwhere evidence marshaled from within the six-monthperiod is not substantial and the merit of the allegation inthe complaint is shown largely by reliance on the earlierevents."However, it is well established that Respond-ent's present conduct can be considered in light of itsearlier illegal conduct.14Moreover, the evidence withinthe 10(b) period is not insubstantial and the merit of theallegations in the present is not shown "largely" by reli-ance on the earlier events. The fact is that Gigliotti con-tinued his dissident activities into the 10(b) period In theevents of 1982 Gigliotti'sopposition toMetz was con-fined to the discussion stage and when Metz becameaware of these discussions his reaction was immediateand directed to Gigliotti'semployment status. In 1983Gighotti'sdissident activities had passed the discussionstage, he had actually challenged the incumbent leader-ship, including Metz and Cozzi,in an election in August1983.Respondent's argument that it had no reason afterthe election to retaliate against Gtgltottt ignores an im-13ElectricalWorkers IBEW Local 262 (Arthur Paul Jr),264 NLRB251, 253 (1982)14 Steelworkers Local 8061,233 NLRB 858 (1977) 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDportant fact. An interference with an employee's employ-ment status by a union is a constant reminder to presentor future dissidents of the consequence of their activitiesRespondent in January 1984 was presented with the op-portunity to give such a warning when S & W requestedGigliotti for employment Cozzi refused to refer him.The record establishes that the elements of a primafacie case have been established.15 Thus, the record dis-closes that Gigliotti was engaged in protected activities,Respondent had full knowledge of this fact and it op-posed these activities and had preivously expressed itsopposition by interfering with Gigliotti's employmentstatus.However,it isthe position of Respondent that it hadlegitimate reasons for not referring Gigliotti.Iam notconvinced that its reasons were legitimate The recorddoes establish that Cozzi objected to the company prac-tice of asking for specific individuals. However, whenthe Companyagainasked for specific individuals on Jan-uary 16, 1984, only Gigliotti was not referred. The testi-mony of Hovey and Cozzi establishes that Cozzi toldHovey that he refused to refer Gigliotti because he hadnot been out of work as long as other members Thus,Hovey testified that Cozzisaid"he preferred not to sendGigliotti out sinceMr Gigliotti had not had as muchtime on the bench, that means idle-not working " Cozzitestified that he examined Respondent's work records "tosee who was out of work the longest so we can do whatwe agreed to do." Cozzi also testified that he told Hoveythat he did not want to refer Gigliotti because "he wasrecently laid off." The brief filed by counsel for Re-spondent, however, contends that Cozzi refused to referGigliotti because he was not out of work as long asothers and because he had been consistently employed.The difference betwen who "was recently laid off" andwho had worked more consistently is significant. Cozzitestified he examined the work records of the membersand he concluded that Bourque, Maddocks, and Cunhawere the ones to be referred. Hovey had no reason todoubt thisassertion.i 6Bourquehad worked from No-vember 1982 to August 17, 1983, for S & W; prior tothat time he had worked for several other companies in1981 and 1982. He had refused a job offer in October1983.Notwithstanding this refusal, Cozzi agreed to referhim to the S & W job. Cunha had worked fairly consist-ently in 1981, had worked for S & W from September1982 to July 6, 1983, had refused a job in July 1983 but,thereafter, had worked for several weeks. His last em-ployment ended on November 21, 1983. Thus, Cunhahad worked approximately the same amount of time asGigliotti had in 1983 and had been employed from Sep-tember 1983 to October 1983 and thereafter for 2 weeksinNovember 1983. Gigliotti's last date of employmentwas in September 1983. It is obvious that if criteria usedto refer an individual for work was, as Cozzi claimed,the employee who was out of work the longest, it wasGigliotti and not Cunha who should have been referred15Wright Line,251NLRB 1083 (1980), enfd 662 F 2d 899 (1st Or1981)16Millwrights Local 2834 (Atlantic Plant Maintenance),268 NLRB 150(1983)Flanagan, the next individual contacted by Cozzi, had re-fused work in September 1983 because he was workingfor a nonunion contractor. Flanagan's last day of workwas on November 14, 1983, also several months afterGigliotti had been laid off Piscatelli, who had workedconsistently from June 1981 to September 1983 and whowas laid off about the time when Gigliotti was laid off,was referred to the S & W job, although he had not beenrequested Provost, who was laid off in November 1983,also some months after Gigliotti had been laid off, wasreferred to the S & W job Thus, the record establishesthat Cunha, Flanagan, and Provost all had worked morerecently than Gigliotti. Moreover, even if the individualswere referred on the basis of who had worked less con-sistently, the record establishes that Cunha and Provosthad both worked approximately the same amount of timein 1983 asGigliotti had worked.Cozzi,apparently realizing that his explanation for re-fusing to refer Gigliotti would not withstand scrutiny,next claimed that he did attempt to reach Gigliotti onthe afternoon and evening of January 16, 1984. Hoveycredibly testified that Cozzi did not mention to him onJanuary 16, 1984, that he had made any effort to reachGigliotti.Stevens emphatically denied that Cozzi re-ferred to any efforts to reach Gigliotti in either conversa-tion he had with him on January 16, 1984, although oneof those conversations occurred after 4 p.m. when Cozziclaimed that he began his attempts to reach Gigliotti. Ido not find that either Hovey or Stevens was vague orevasive about this issue, contrary to assertions by Re-spondent. It is Cozzi's testimony on this issue which isless than candid. Based on my observation of Cozzi, andan evaluation of his entire testimony, I do not find thathe attempted to contact Gigliotti on January 16, 1984.Further, I am not persuaded by the testimony of MsNuzzi or Mrs Cozzi that Cozzi called Gigliotti on thatday. Their testimony, at best, establishes that Cozzi hadGigliotti's card in his hand when he made phone calls. Itdoes not establish that he called Gigliotti. Moreover, it issignificant that neither witness could recall the name ofany other individual that Cozzi called on that day norcould Ms. Nuzzi recall the name of any other memberwhose card she had pulled within a week or two of thehearing.The Board has stated that when a union deprives anemployee it represents of employment opportunities itmust justify that it did so for the benefit of the membersof the bargaining unit 17 In the instant case, it is clearthatwhen Respondent refused to refer Gigliotti, al-though it referred the two other requested members, itrefused to do so not for the benefit of the membershipbut for the benefit of the leadership.The Board has stated that "when the circumstances donot involve an objection of furthering, requiring, or con-ditioning employment on union membership as such, theillegality, if any,must be found in those actions by aunion that infringe on the employment relationshipwhich are arbitrary, invidious, or irrelevant to legitimateunion interests.i 8 In the instant case,IfindthatRe-1 7ElectricalWorkers IBEW Local 262,supra18Ashley,Hickham-Uhr Co,210 NLRB32 (1974) OPERATING ENGINEERSLOCAL 478 (STONE &WEBSTER)spondent refused to refer Gigliotti for reasons whichwere arbitrary, invidious, or irrelevant to legtimate unioninterests.Accordingly, I find that Respondent has failedto "act in an even-handed manner" with regard to Gig-liotti and thereby has violated Section 8(b)(1)(A) of theAct.19CONCLUSIONS OF LAW1.Respondent is a labor organization within the mean-ing of Section2(5) of the Act.2 S & W is an employer engaged in commerce withinthe meaning of Section2(2), (6), and (7) of the Act.3By refusingto refer RalphGigliotti to employmentfrom January16, 1984,Respondent has breachedits dutyof fair representation in violation of Section8(b)(1)(A) ofthe Act.4.The aforesaidunfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYIn order to effectuate the policies of the Act, certainremedial actions are necessary.It isappropriate to require Respondent to cease its dis-crimination againstRalphGigliotti and to make himwhole, with interest, for all losses incurred by him due toRespndent's refusal to refer him to employment on andafter January 16, 1984. See F.W. Woolworth Co.,90NLRB 289 (1950),IsisPlumbing Co.,138NLRB 716(1962), andFlorida Steel Corp.,231 NLRB 651 (1977).Further, a cease-and-desist order prohibiting Respond-ent fromengagingin such conduct in the future and re-quiring it to post customary noticesis alsonecessary.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed20ORDERThe Respondent, Operating Engineers Local 478,InternationalUnion of Operating Engineers, AFL-CIO,Hartford, Connecticut, its officers, agents, and represent-atives, shall1.Cease and desist from(a)Discriminating against Ralph Gigliotti or any otherapplicant for employment by refusing to refer them forwork under its referral procedures in reprisal for theirparticipation in concerted activities protected by the Act.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action deemed neces-sary to effectuate the policies of the Act.i9PlasterersLocal 121 (Associated Building Contractorsof Lafayette),264 NLRB 192, 195 (1982)20 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,thefindings,conclusions, and recommendedOrdershall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses573(a)Notify Ralph Gigliotti in writing that Respondenthenceforth will not coerce or restrain him in the exerciseof his rights under the Act, and that it will henceforthmake employment referrals available to him withoutregard to his exercise of such rights.(b)Make Ralph Gigliotti whole for any losses he mayhave suffered by reason of the discrimination against himas set forth in the section of this decision entitled "TheRemedy."(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its office in Hartford, Connecticut, copiesof the attached notice marked "Appendix "21 Copies ofthe notice, on forms provided by the Officer-in-Charge,Subregion 39, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members and applicants are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order whatsteps the Re-spondent has taken to comply.21 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to refer Ralph Gigliotti or anyother applicant for employment under our referral proce-dures in reprisal for their participation in concerted ac-tivities protected by the Act.WE WILL NOT in any like or related manner restrain orcoerce you in the exercise of the rights guaranteed youby Section 7 of the Act.WE WILL make Ralph Gigliotti whole, with interest,for any losses he may have suffered by reason of our dis-criminatory refusal to refer him for employment.OPERATINGENGINEERSLOCAL 478,INTERNATIONALUNION OFOPERAT-ING ENGINEERS,AFL-CIO